Citation Nr: 1522241	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from October 1955 to May 1957 with prior service in the Army National Guard.  He died in March 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

The Board observes that there is a single manila folder that contains the Veteran's service treatment and personnel records.  The remaining documents relevant to the appeal are located in the Veteran's Virtual VA paperless claims processing system.  There are currently no documents located in the Veterans Benefits Management System paperless file.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in March 2012 due to an immediate cause of cardiac arrest due to or as a consequence of respiratory failure and chronic obstructive pulmonary disease (COPD), with an other significant condition contributing to death but not resulting in the underlying cause of death identified as metastatic liver cancer.

2.  During the Veteran's lifetime, service connection was not established for any disability.

3.  The Veteran's respiratory disorders and liver cancer first manifested many years following his separation from service, and are not shown to be casually or etiologically related to his military service.
4.  A disability of service origin did not cause or contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this appeal, in a February 2013 pre-rating letter, the AOJ provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, based on service-connected and nonservice-connected disabilities, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2013 letter was also consistent with Hupp, informing the appellant that the Veteran was not service-connected for any disabilities at the time of his death.  Additionally, an April 2013 pre-rating letter further requested information pertaining to the appellant's allegation that the Veteran was exposed to asbestos during his military service.  The June 2013 rating decision reflects the initial adjudication of the cause of death claim after issuance of the February 2013 and April 2013 letters.  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment and personal records and post-service private treatment records.  Also of record and considered in connection with the appeal are various written statements and internet articles provided by the appellant.

The Board also finds that no additional AOJ action to further develop the record in connection with this claim is required.  In this regard, the Board acknowledges that no VA medical opinion was obtained in connection with this claim.  In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  Id. at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition [in this case, the Veteran's death] is insufficient to require the Secretary to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the only evidence relating the Veteran's death to service consists of the appellant's opinion to that effect.  Her opinion is insufficient to trigger the duty to obtain an opinion.  See Waters, supra; DeLaRosa, supra.  As there is no indication that a disability of service origin caused or contributed to the Veteran's death, a VA opinion is not necessary to decide the case.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the AOJ, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include malignant tumors, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Considering the record in light of pertinent legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted.

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in March 2012 and the immediate cause of his death was cardiac arrest due to or as a consequence of respiratory failure and COPD; with metastatic liver cancer as a significant contributing factor, but not resulting in the underlying cause.  Lung cancer is not included on the death certificate.   

In statements of record, to include those provided in April 2013 and September 2013, the appellant contends that the Veteran's cause of death was due to his exposure to asbestos, lead paints, and/or solvents during his military service, and that service connection for the cause of his death is thus warranted.  She indicated that the Veteran worked as a Seaman on all areas of the navy ships.  The Veteran's DD-214 documents that he was assigned to USS Hampden County, and that he served as a seaman with a related civilian occupation as laundryman.  

The appellant contends that, although lung cancer is not listed on the death certificate, the metastatic liver cancer documented on the death certificate originated with the primary lung cancer.  The Veteran's service treatment records show no complaints of or treatment for COPD or any respiratory disorder, lung cancer, or liver cancer.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 ("VA Manual"). Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

In regards to an in-service incident or injury, the Board notes that the appellant is competent to contend as to the Veteran's asbestos exposure.  However, the Board finds the Veteran's official and contemporaneous service treatment records and military personnel records to be more probative to the issue at hand.  As stated above, the Veteran's military occupation specialty was a seaman, with specialty code of SH, and the civilian equivalent is a laundryman, such is not listed among the military occupations that involve exposure to asbestos.  Indeed, the Navy's website notes "ship's servicemen (SH) are responsible for managing and operating all shipboard retail and service activities.  These include the ship's store, vending machines, video games, barber shops, laundry and tailor shops.  They play a large role in the morale of the ship".  www.cnrc.navy.mil/Graphic-Elements/Rating-Factsheets/SH-Ships-Serviceman.pdf. (last visited May 21, 2015).  None of the Veteran's reported duties suggest asbestos exposure in service, and his service personnel records do not otherwise reflect that he engaged in any duties that would have exposed him to asbestos.  Furthermore, no in-service or post-service medical evidence contains findings suggesting that the Veteran was exposed to asbestos.  Therefore, exposure to asbestos has not been established and is not conceded.  

Moreover, the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  His service treatment records are completely negative for findings or diagnoses of carcinoma, or any respiratory disorder, to include COPD, other than tonsillitis and colds.  In this regard, an October 1956 treatment record notes an x-ray that showed a suspicious finding in the "left hilum"; however, an additional x-ray was normal.  On May 1957 separation examination, clinical evaluation of all systems was normal and a chest x-ray taken was negative.  There is also no evidence that lung or liver cancer manifested during the first post-service year, and there has been no allegation of continuity of symptomatology.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of lung cancer is reflected in the December 2007 treatment records, and liver cancer in 2011, both many decades after the Veteran's service.  Moreover, COPD was noted in March 2004.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the record includes no medical evidence or opinion even suggesting the existence of a medical relationship between a respiratory disorder, to include COPD, lung cancer, and/or liver cancer and Veteran's military service, to include exposure to asbestos, lead paints, and/or solvents, and the appellant has not presented, identified, or even alluded to the existence of any such evidence or opinion.

Furthermore, any direct assertions by the appellant that there existed a medical relationship between the Veteran's respiratory disorder, to include COPD, lung cancer, and/or liver cancer and his service provides no basis for allowance of the claim.  As a layperson, the Board again notes the appellant is certainly competent to report matters within her own personal knowledge-such as the occurrence of an injury, or the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The question of whether the Veteran's respiratory disorder, to include COPD, lung cancer, and/or liver cancer is related to service, to include as due to exposure to asbestos, lead paints, and/or solvents, is beyond the realm of a layperson's competence as such involves knowledge of a complex medical subject, to include the presence and etiology of a respiratory disorder or cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, lay assertions in this regard have no probative value.

Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death, to include as due to asbestos exposure, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


